Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-3, 5, 7-20, 22-23, 25-30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, US20120260803 reference is the nearest prior art but it does not teach nor fairly suggest a first guide rail and a second guide rail and the extension of the first guide plate and the second guide plate between the first guide rail and the second guide rail, and the translation of each guide plate along the first and second guide rail.
As to independent claim 17, US20120260803 reference is the nearest prior art but it does not teach nor fairly suggest reference is the nearest prior art but it does not teach nor fairly suggest a first guide rail and a second guide rail and the extension of the first guide plate and the second guide plate between the first guide rail and the second guide rail, and the translation of each guide plate along the first and second guide rail.
As to independent claim 23, US20120260803 reference is the nearest prior art but it does not teach nor fairly suggest reference is the nearest prior art but it does not teach nor fairly suggest a first guide rail and a second guide rail and the extension of the first guide plate and the second guide plate between the first guide rail and the second guide rail, and the translation of each guide plate along the first and second guide rail.
As to independent claim 29, US20120260803 reference is the nearest prior art but it does not teach nor fairly suggest reference is the nearest prior art but it does not teach nor fairly suggest a first guide rail and a second guide rail and the extension of an end of each first filter retainer and an end of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ M. AAMIR/
Examiner
Art Unit 1773



/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773